Title: From George Washington to Major General Robert Howe, 5 September 1779
From: Washington, George
To: Howe, Robert


        
          Dear Sir
          Head Quarters West Point 5th Septr 1779
        
        I have this morning been favd with your private and public letters of yesterday. The Reinforcement of the enemy—their vigilance at their advanced posts—and seeming desire to draw you down towards them, all conspire to forbid your making any attempt upon them, and to cause a more than common attention on your part.
        Finding by the date of yours of yesterday that you was still at lower salem, I am under some apprehensions that you have not recd mine of the 28th Augt in which you are directed to move further this way that you may be in readiness to form a junction should there be occasion. I inclose an extract of that letter, lest the original should have miscarried by which you will be guided.
        I by no means think it eligible for you to move down for the purpose of making a forage, more especially as, by the intelligence of ——, the Enemy will be prepared to receive you—I have no news from any quarter since my last. I am &c.
        
          P.S. As soon as you have moved your present post inform me of it—I have given the necessary orders to Capt. Belden to proceed and meet the Minister. He will be releived at New Windsor.
        
      